 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 338 
In the House of Representatives, U. S.,

May 5, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Community College Month. 
 
 
Whereas there are more than 1,100 community colleges in the United States; 
Whereas there are more than 11,000,000 students enrolled in for-credit and not-for-credit programs at community colleges nationwide; 
Whereas in 2009, community colleges in the United States will award more than 500,000 associate's degrees and 270,000 associate's certificates; 
Whereas community colleges have educated more than 100,000,000 people in the United States since the first community college was founded in 1901; 
Whereas community college students are a more diverse group in terms of age, income, race, and ethnicity than students attending traditional colleges and universities, making community colleges essential to providing access to postsecondary education; 
Whereas community colleges enrich and enhance communities across the country, socially, culturally, and politically; 
Whereas community colleges are affordable and close to home for most people in the United States; 
Whereas community colleges allow many older students to take courses part-time while working full-time, creating opportunities that otherwise would not be available; 
Whereas community colleges provide job training for workers who have lost their jobs or are hoping to find better jobs, helping millions of people in the United States support themselves and their families; 
Whereas community colleges contribute more than $31,000,000,000 annually to the Nation's economic growth and, by helping to provide a skilled workforce, are critical to our Nation's continued success and prosperity in the global economy of the 21st century; and 
Whereas the American Association of Community Colleges, the Association of Community College Trustees, and more than 1,100 community colleges nationwide recognize April as National Community College Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Community College Month; and 
(2)congratulates the Nation's community colleges, and their students, governing boards, faculty, and staff, for their contributions to education and workforce development, and for their vital role in ensuring a brighter, stronger future for the Nation. 
 
Lorraine C. Miller,Clerk.
